         Case 2:18-cr-00250-JCM-NJK Document 14 Filed 01/08/19 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     SYLVIA A. IRVIN
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Sylvia_Irvin@fd.org
 6
     Attorney for Richard J. Chase
 7
 8                               UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                              Case Nos. 2:18-cr-00250-JCM-NJK
11                                                                    2:16-CR-171-GMN-CWH
                    Plaintiff,                                        2:10-CR-00568-GMN-PAL
12
            v.                                               STIPULATION TO CONTINUE
13                                                             SENTENCING HEARING
     RICHARD J. CHASE,
                                                                    (First Request)
14
                    Defendant.
15
16
            It is stipulated and agreed to by Federal Public Defender Rene L. Valladares and
17
     Assistant Federal Public Defender Sylvia A. Irvin, counsel for Richard J. Chase, and United
18
     States Attorney Dayle Elieson and Assistant United States Attorney Daniel Cowhig, counsel
19
     for the United States of America, that the Sentencing and Revocation Hearing currently
20
     scheduled on January 11, 2019, at 10:00 a.m., be vacated and continued to March 15, 2019, at
21
     10:00 a.m. or to a date and time convenient to the Court, but no sooner than sixty (60) days.
22
            This Stipulation is entered into for the following reasons:
23
            1.      This is a joint request by counsel for the Government and counsel for the
24
     Defendant Richard J. Chase.
25
26
         Case 2:18-cr-00250-JCM-NJK Document 14 Filed 01/08/19 Page 2 of 3




 1          2.      The additional time requested by this Stipulation is reasonable pursuant to
 2   Federal Rule of Criminal Procedure 32(b)(2), which states that the “court may, for good cause,
 3   change any time limits prescribed in this rule.”
 4          3.      Both counsel request this additional time in order to allow adequate time to
 5   research sentencing issues, file sentencing objections and memoranda, and to prepare for the
 6   sentencing hearing.
 7          4.      The defendant is in custody and agrees with the need for the continuance.
 8          5.      The parties agree to the continuance.
 9          This is the first request for a continuance of the sentencing hearing.
10          DATED this 8th day of January, 2019.
11
12    RENE L. VALLADARES                                DAYLE ELIESON
      Federal Public Defender                           United States Attorney
13
14    By Sylvia A. Irvin                                By Daniel J. Cowhig
      SYLVIA A. IRVIN                                   DANIEL J. COWHIG
15    Assistant Federal Public Defender                 Assistant United States Attorney
16
17
18
19
20
21
22
23
24
25
26
                                                        2
        Case 2:18-cr-00250-JCM-NJK Document 14 Filed 01/08/19 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case Nos. 2:18-cr-00250-JCM-NJK
 4                                                               2:16-CR-171-GMN-CWH
                   Plaintiff,                                    2:10-CR-00568-GMN-PAL
 5
            v.                                         ORDER
 6
     RICHARD J. CHASE,
 7
                   Defendant.
 8
 9
10          IT IS ORDERED that the Sentencing and Revocation Hearing currently scheduled for

11                                                                        March 15, 2019 at the
     Friday, January 11, 2019, at 10:00 a.m., be vacated and continued to ________________

12           10:00 a.m.
     hour of ___:___ __.m.

13                January
            DATED this      9, 2019.
                       ___ day of January, 2019.

14
15
                                               UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
